EXAMINER’S REMARKS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander E. Andrews on 28 June 2022.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS:
15. (currently amended) The decanter centrifuge according to 
16. (currently amended) The decanter centrifuge according to claim 12, wherein one or more bushings in said set (10) is mounted with a system that allows changing of the discharge overflow diameter (15) inside the bowl (1).
26. (Currently amended) A decanter centrifuge comprising: an axially extending centrifugal bowl (1) having an outer wall that defines an interior and being rotatable about a central axis (11), the centrifugal bowl (1) including at least one liquid phase discharge outlet (6) through the wall positioned at a first axial end and at least one solids discharge opening (7) through the wall positioned at an opposite second end, a scroll conveyor (2) mounted substantially coaxially inside the centrifugal bowl (1) rotatable about said axis (11) independently from rotation of the centrifugal bowl (1), the scroll conveyor (2) including a plurality of scrolls (16) that transport solids axially toward the solids discharge opening (7), and a first bushing (10) engageable within one of the at least one solids discharge opening (7), the bushing defining a pathway through the discharge opening (7) from a first end positioned toward the interior of the bowl (1) for receiving solids from the interior of the bowl (1) to an opposite second end for discharging solids from the bowl (1), the first bushing (10) being movable in a radial direction relative to the axis (11) to alter the position of the first end relative to the wall, thereby altering the diametric position at which the solids are received from the interior of the bowl for discharge from the bowl (1) and defining a discharge overflow diameter (15) inside the bowl (1).
*  *  *
The above changes were made to correct typographical errors and consistent terminology. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Upon consideration of the claim amendments and Applicant remarks filed on 6 April 2022, the arguments are persuasive and the rejection over Ostkamp in view of DE 3345400 is withdrawn, because the prior art does not teach or suggest the amended limitation of the bushings at the at least one solids discharge opening configured to adjust a diametric position from which solids discharge from the bowl thereby defining a discharge overflow diameter. Optionally opening and closing nozzles (DE 3345400) and/or adjusting a cross-sectional area from which solids discharge (Ostkamp) has no effect on cake moisture and does not permit a user to adjust the moisture level, as with the claimed invention. The application is thus in condition for allowance.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774